Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2014-426

                                          MAY TERM, 2015

 In re K.S., Juvenile                                  }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Bennington Unit,
                                                       }    Family Division
                                                       }
                                                       }    DOCKET NO. 142-12-13 Bnjv

                                                            Trial Judge: David A. Howard

                          In the above-entitled cause, the Clerk will enter:

        Mother appeals from a family court order adjudicating the minor, K.S., to be a child in
need of care and supervision (CHINS). Mother contends the evidence did not support the court’s
finding that her reporting of medical symptoms afflicting K.S. was in part exaggerated and in
part fabricated. We affirm.

         This case arose from the filing of a CHINS petition, in December 2013, alleging
improper medical care of the child by mother. The court held an evidentiary hearing over the
course of three days in August and September 2014, and issued a written decision granting the
petition in November 2014. The court concluded that mother had medically abused K.S., who
was four years old at the time of the hearing, by making “false or exaggerated” reports of
medical symptoms that resulted in K.S. being subjected to unnecessary medical tests and
treatments, including invasive diagnostic procedures and medications with serious risks of side-
effects.

        As recounted in the court’s extensive findings, for a period of two years mother
repeatedly brought the child to multiple pediatricians and pediatric specialists, including a
pediatric gastroenterologist, pediatric neurologist, pediatric rheumatologist, and pediatric
cardiologist. When the doctors’ examinations and medical tests failed to substantiate mother’s
claims of various symptoms and serious illnesses afflicting the child—including celiac disease,
juvenile idiopathic arthritis, and porphyria—mother rejected the medical results and consulted
with other physicians. Among other false and misleading behaviors, the court found that mother
had provided doctors with a photograph of a serious rash that she claimed was taken of K.S.
when, in fact, it was a photograph from the internet, and continually failed to report the results of
prior tests to the consulting physicians.

       Based on extensive testimony, the court found that mother’s conduct had “caused doctors
to give medications and order tests and procedures based on false or seriously exaggerated
symptoms and history,” and had failed to inform doctors of “medical facts known to her that they
should have known.” The court found that many of these invasive procedures—which included
colonoscopies, endoscopies, and multiple EKGs and EEGs—posed medical risks in themselves,
and that many of the medications, including resperidol and naproxen, posed the risk of serious
side-effects. Accordingly, the court concluded that the evidence supported a finding of medical
abuse, and an adjudication of CHINS. This appeal followed.

        Our review is limited. “We will not disturb the findings of fact in a juvenile proceeding
unless they are unsupported by any credible evidence.” In re M.B. & E.B., 158 Vt. 63, 70
(1992). In determining the facts, moreover, “it is the exclusive role of the family court to weigh
the evidence and assess the credibility of witnesses.” In re M.L., 2010 VT 5, ¶ 29, 187 Vt. 291.

        Mother contends that, in crediting the testimony of the medical witnesses who did not see
the symptoms reported by mother and whose tests found no explanation for the reported
symptoms, the court improperly discounted the conflicting testimony of other witnesses who had
“the most intimate knowledge of K.S., his mother, stepfather and grandmother, [who] testified as
to the boy’s frequent diarrhea, leg and back pains and rashes.” The court noted, however, that
other care providers for the child reported symptoms consistent with that of a normal child, such
as the occasional loose stool or headache, rather than the constant and extreme diarrhea and pain
reported by mother, and that, during his visits with the child, K.S.’s father also did not observe
the severe symptoms claimed by mother. Although the child’s stepfather and maternal
grandmother supported mother’s assertions, the court declined to credit their claims of such
“extreme events and observations,” noting that they never took the child to the doctor during
such events for medical verification and treatment.

       Her claim to the contrary notwithstanding, mother has not shown that the trial court’s
decision to credit the extensive and consistent testimony of the medical witnesses over that of
mother and two of her relatives was an abuse of its broad discretion to weigh the evidence and
assesses the credibility of witnesses. Accordingly, we find no basis to disturb the judgment.

       Affirmed.

                                               BY THE COURT:


                                               _______________________________________
                                               Paul L. Reiber, Chief Justice

                                               _______________________________________
                                               John A. Dooley, Associate Justice

                                               _______________________________________
                                               Marilyn S. Skoglund, Associate Justice




                                                2